Citation Nr: 0120383	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-09 115	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a psychiatric 
disorder to include PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1970.

On July 6, 1999, the Board denied entitlement to service 
connection for a skin disorder as a result of exposure to 
herbicides, to include as due to exposure to Agent Orange, 
and also denied entitlement to service connection for 
migraines.  The issue of service connection for PTSD was 
remanded to the RO for further action by the RO.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  

On January 16, 2001, the Court remanded the case to the Board 
and entered judgment on February 7, 2001.  On March 29, 2001, 
the Court ordered that because of the veteran's death, the 
Court's prior judgment was recalled; the January 16, 2001 
order was revoked; the July 6, 1999 Board decision was 
vacated; and the current appeal was dismissed for lack of 
jurisdiction.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1966 to February 1970.

2.  On February 14, 2001, the veteran's spouse notified the 
Court that the veteran had died in December 2000.  

3.  On March 29, 2001, the Court ordered that because of the 
veteran's death, the Court's prior judgment was recalled; the 
January 16, 2001 order was revoked; the July 6, 1999 Board 
decision was vacated; and the current appeal was dismissed 
for lack of jurisdiction.  

4.  On May 25, 2001, a copy of the Certificate of Death of 
the veteran which showed that he died on December [redacted], 2000, 
was received at the Board.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed a July 1999 Board decision which denied 
his claims for service connection to the Court.  On January 
16, 2001, the Court remanded the case to the Board and 
entered judgment on February 7, 2001.  Unfortunately, the 
veteran died during the pendency of the appeal.  On February 
14, 2001, the veteran's spouse notified the Court that the 
veteran had died in December 2000.  On February 21, 2001, the 
Court ordered the veteran's spouse to show cause why the 
Board's July 1999 decision should not be vacated and this 
appeal dismissed for lack of jurisdiction.  

On March 15, 2001, the veteran's spouse filed a response to 
the Court's order.  On March 29, 2001, the Court ordered that 
because of the veteran's death, the Court's prior judgment 
was recalled; the January 16, 2001 order was revoked; the 
July 6, 1999 Board decision was vacated; and the current 
appeal was dismissed for lack of jurisdiction.  As explained 
by the Court, as a matter of law, veterans' claims do not 
survive their deaths and that substitution by a p[arty 
claiming accrued benefits in not permissible in the Court 
where the appellant is a veteran who dies while the denial by 
the Board of the veteran's claim for disability compensation 
under Chapter 11 of title 38, U.S. Code, is pending at the 
Court on appeal.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Under 
such circumstances, the Court stated that the appropriate 
remedy was to vacate the Board's decision from which the 
appeal was taken and to dismiss the appeal.  Hence, the Court 
took such action.

On May 25, 2001, a copy of the Certificate of Death of the 
veteran which showed that he died on December [redacted], 2000, was 
received at the Board.  Therefore, as the appeal on the 
merits became moot by virtue of the death of the veteran, it 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
H. N. SCHWARTZ
Member, Board of Veterans' Appeals

 



